DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Schulte on 03/07/2022.
Claims 1 and14-15 have been amended as follows: 

Claim 1. (Currently Amended) A display system comprising: 
a display device mounted on a head of a user; and 
an information processor to which the display device is coupled, wherein the 
display device includes: 
a first display unit configured to visually recognize an external scene and display a first image overlapping the external scene; and 
a first processor configured to display the first image on the first display unit, 
the information processor includes: 
a second display unit configured to display a second image; 

a second processor configured to: 
determine whether the second display unit is facing the display device; 
detect a position of the second display unit with respect to the display device; 
determine whether the position of the second display unit with respect to the display device is included in the first image visually recognized by the first display unit; and 
adjust display of the first image on the first display unit by always removing a part of the first image that overlaps the second image such that the second image is spaced from the first image based on a determination result of whether the second display unit is facing the display device and a determination result of whether the position of the second display unit with respect to the display device is included in the first image visually recognized by the first display unit; 
acquire a distance between the second display unit and the display device; 
determine that the second display unit is not facing the display device when: 
the second processor determines that the distance is greater than a threshold distance, and 

determine that the second display unit is not facing the display device when the second display unit is either not positioned within the field of view of the user or the display device is not positioned in the normal direction of the display surface of the second display unit

Claim 14. (Currently Amended) A non-transitory computer-readable storage medium storing a control program for an information processor, the information processor, to which a display device mounted on a head of a user including a first display unit configured to visually recognize an external scene and display a first image overlapping the external scene is coupled, including a second display unit configured to display a second image, a position sensor arranged at the second display unit, and a computer, wherein 
the control program causes the computer to function as a processor configured to: 
determine whether the second display unit is facing the display device; 
detect a position of the second display unit of the information processor with respect to the display device; 
determine whether the position of the second display unit with respect to the display device is included in the first image displayed on the first display unit; 

acquire a distance between the second display unit and the display device; 
determine that the second display unit is not facing the display device when: 
the second processor determines that the distance is greater than a threshold distance, and 
the second display unit is positioned within a field of view of the user and the display device is positioned in a normal direction of a display surface of the second display unit; and 
determine that the second display unit is not facing the display device when the second display unit is either not positioned within the field of view of the user or the display device is not positioned in the normal direction of the display surface of the second display unit

Claim 15. (Currently Amended) A control method for an information processor, to which a display device mounted on a head of a user including a first display unit 
the control method comprises: 
a first determination step for determining whether the second display unit is facing the display device; 
a detection step for detecting a position of the second display unit of the information processor with respect to the display device; 
a second determination step for determining whether the position of the second display unit with respect to the display device is included in the first image displayed on the first display unit; 
an adjustment step for adjusting display of the first image on the first display unit by always removing a part of the first image that overlaps the second image such that the second image is spaced from the first image, based on a determination result of the first determination step and a determination result of the second determination step; 
an acquiring step for acquiring a distance between the second display unit and the display device; 
a third determination step for determining that the second display unit is not facing the display device when: 


a fourth determination step for determining that the second display unit is not facing the display device when the second display unit is either not positioned within the field of view of the user or the display device is not positioned in the normal direction of the display surface of the second display unit.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, made of record, singularly or in combination, discloses or fairly suggests the following:
Claim 1:
determine that the second display unit is not facing the display device when: the second processor determines that the distance is greater than a threshold distance, and the second display unit is positioned within a field of view of the user and the display device is positioned in a normal direction of a display surface of the second display unit; and determine that the second display unit is not facing the display device when the second display unit is either not positioned within the field of view of the user or the display device is not positioned in the normal direction of the display surface of the second display unit


Claim 14:
determine that the second display unit is not facing the display device when: the second processor determines that the distance is greater than a threshold distance, and the second display unit is positioned within a field of view of the user and the display device is positioned in a normal direction of a display surface of the second display unit; and determine that the second display unit is not facing the display device when the second display unit is either not positioned within the field of view of the user or the display device is not positioned in the normal direction of the display surface of the second display unit
In combination with all other claim limitations.

Claim 15:
a third determination step for determining that the second display unit is not facing the display device when: the distance is greater than a threshold distance, and the second display unit is positioned within a field of view of the user and the display device is positioned in a normal direction of a display surface of the second display unit; and a fourth determination step for determining that the second display unit is not facing the display device when the second display unit is either not positioned within the field of view of the user or the display device is not positioned in the normal direction of the display surface of the second display unit
In combination with all other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        



/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        3/11/2022